In two actions to quiet title, the plaintiff in Action No. 1 appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County (Leone, J.), dated October 7, 1996, as denied its motion, brought as successor in interest to the defendants in Action No. 2, to vacate a default judgment of the same court (Hurowitz, J.), dated March 11, 1983, in Action No. 2, upon the failure of the defendants in Action No. 2 to answer and appear, which quieted title in the plaintiff in Action No. 2, Roman Blum.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The jurisdictional argument regarding service of process by publication, advanced by the appellant in support of vacating the judgment entered in Action No. 2 upon the failure of the defendants in that action to answer and appear, is unpreserved for appellate review (see, Gordon v Patchogue Surgical Co., 222 AD2d 651).
The appellant’s remaining contentions are without merit.
Rosenblatt, J. P., Ritter, Altman and Florio, JJ., concur.